         Case 5:19-cv-03218-HLT Document 129 Filed 07/10/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JAMES C. STRADER,

            Plaintiff,

            v.                                            Case No. 19-3218-HLT

 STATE OF KANSAS, ET AL.,

             Defendants


                               MEMORANDUM AND ORDER

        This matter is a civil rights action filed under 42 U.S.C. § 1983 by a prisoner in state

custody. On June 5, 2020, the Court dismissed this matter due to plaintiff’s failure to submit the

initial partial filing fee as directed. On July 9, 2020, plaintiff submitted a combined motion for

reconsideration, motion to object, and motion to reopen (Doc. 125) and a Notice of Appeal (Doc.

126).

                                          Background

        Plaintiff commenced this action with a complaint naming 59 defendants and supported by

159 pages of exhibits. The Court screened the complaint, assessed an initial partial filing fee of

$2.00 under 28 U.S.C. § 1915(b) and directed petitioner to file an amended complaint that

complied with Rule 8 of the Federal Rules of Civil Procedure. The Court also notified plaintiff

that he was to file no document other than the amended complaint until further order of the Court.

        On November 5, 2019, the Court entered an order striking fourteen pleadings submitted by

plaintiff. On November 6, 2019, plaintiff submitted an amended complaint. Thereafter, plaintiff

continued to file frequently in this matter, presenting pleadings, often voluminous, that had not

been authorized by the Court. On May 8, 2020, the Court entered an Order to Show Cause directing
         Case 5:19-cv-03218-HLT Document 129 Filed 07/10/20 Page 2 of 3




him to show why this matter should not be dismissed due to his failure to pay the initial partial

filing fee. By a separate order entered on May 18, 2020, plaintiff was directed to file a current

financial statement. Plaintiff failed to pay the partial fee or to provide a current financial statement,

and on June 5, 2020, the Court dismissed this matter without prejudice.

                                                  Discussion

        A party who moves for reconsideration of an adverse judgment may “file either a motion

to alter or amend the judgment pursuant to Fed. R. Civ. P. 59(e) or a motion seeking relief from

the judgment pursuant to Fed. R. Civ. P. 60(b).” Van Skiver v. United States, 952 F.2d 1241, 1243

(10th” Cir. 1991). A motion to alter or amend the judgment must be filed within twenty-eight days

after the judgment is entered. See Fed. R. Civ. P. 59(e). Because plaintiff did not present his motion

within twenty-eight days from the judgment, the Court considers it as a motion filed under Rule

60(b) . See Van Skiver, 952 F.2d at 1243 (stating that motion to reconsider filed within ten-day

limit for filing a Rule 59(e) motion under prior version of that rule should be construed as a Rule

59(e) motion).

        Rule 60(b) allows relief from judgments or orders in the event of: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud,

misrepresentation, or other misconduct of an adverse party; (4) the judgment is void; (5) the

judgment has been satisfied ; or (6) any other reason justifying relief. Relief under Rule 60(b) is

an extraordinary remedy, and the party seeking relief has the burden of establishing those

circumstances. Van Skiver, 952 F.2d at 1243-44. A motion under Rule 60(b) motion is not to be

used to present arguments that have been considered or to bring arguments that were available to

a party previously. Id. at 1243.




                                                   2
              Case 5:19-cv-03218-HLT Document 129 Filed 07/10/20 Page 3 of 3




          Plaintiff’s combined motion for reconsideration, to object, and to reopen does not present

any basis for relief under Rule 60(b). He does not squarely address the reasons this matter was

dismissed, namely, his failure to submit the filing fee or to provide a financial statement as

directed. Rather, he broadly alleges criminal acts by the defendants and interference with his rights.

The Court has considered the motion and the record and concludes that the motion must be denied.1

                                              The Notice of Appeal

          Plaintiff has not submitted either the appellate filing fees or a motion for leave to proceed

on appeal in forma pauperis. He now is subject to the provisions of 28 U.S.C. § 1915(g) and may

proceed in forma pauperis only if he shows that he is in imminent danger of serious injury. The

Court finds that plaintiff has not made that showing and will deny leave to proceed on appeal in

forma pauperis.

          THE COURT THEREFORE ORDERS that plaintiff’s combined motion (Doc. 125) is

denied.

          THE COURT FURTHER ORDERS that plaintiff is denied leave to proceed on appeal in

forma pauperis.

          IT IS SO ORDERED.

          Dated: July 10, 2020                                  /s/ Holly L. Teeter
                                                                HOLLY L. TEETER
                                                                UNITED STATES DISTRICT JUDGE




          1
          In reaching this conclusion, the Court has taken notice that plaintiff is proceeding in a separate action in
which he filed many of the same pleadings included in this matter and alleges substantially the same facts. In that
action, Case No. 20-3135-JWB, Strader v. Tenth Circuit Court of Appeals, et al., the presiding judge has directed
the Kansas Department of Corrections to prepare a limited report under Martinez v. Aaron, 570 F.2d 317 (10th Cir.
1978) to address plaintiff’s claims of injury and physical endangerment.




                                                           3
